Citation Nr: 0938783	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  07-38 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to an initial compensable disability rating 
for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to August 
1956.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2008, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.  In August 2009, the 
Veteran testified at a video conference hearing before the 
undersigned Veterans Law Judge.  Transcripts of these 
hearings are associated with the claims file.

For reasons explained below, the issue of entitlement to an 
initial compensable disability rating for right ear hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDING OF FACT

The Veteran's left ear hearing loss was not present in 
service or for many years thereafter, and there is no 
competent evidence suggesting that the disorder is related to 
service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
active service, and its incurrence or aggravation during 
active service may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1133, 1137, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
38 C.F.R. § 3.159(b) (2009).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an August 2006 letter, the Veteran was 
provided notice regarding what information and evidence is 
needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  This letter also advised the Veteran of how 
disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  The 
case was last adjudicated in March 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA examination reports, 
and hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by testifying at two 
hearings and by providing written argument regarding his 
claim.  Thus, he was provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the Veteran.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1133, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

In order to prevail on the issue of entitlement to service 
connection, there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).  The threshold for normal hearing 
is from 0 to 20 decibels; higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155 (1993).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service 
connection for left ear hearing loss because he endured a 
significant amount of noise exposure in service, as he 
allegedly fired hundreds of rounds of ammunition while 
performing his duties as an assistant gunner in a field 
artillery unit.  His DD Form 214 confirms that his military 
occupational specialty in the Marine Corps was as a field 
artillery cannoneer.

The Veteran's service treatment records are negative for any 
complaints, diagnosis, or treatment of hearing loss in his 
left ear.  At his August 1953 service entrance examination, 
both ears were evaluated as normal, and a whispered voice 
test showed normal hearing bilaterally.  It is well-
documented that the Veteran received treatment for an ongoing 
ear infection in his right ear during service in 1955, but it 
was not shown that any such infection had affected his left 
ear.  At his August 1956 service separation examination, both 
ears were evaluated as normal, and a whispered voice test 
showed normal hearing bilaterally.  An audiogram was not 
performed at the time of his separation from service.

The Veteran underwent a VA examination in July 1969.  On that 
occasion, the Veteran reported that he had had fungus in his 
ears in service.  Physical examination revealed that his ears 
were currently normal, and he was diagnosed with mild 
deafness bilaterally.  Thereafter, however, a September 1969 
VA audiogram revealed that the Veteran did not have a hearing 
loss disability as defined by VA in his left ear.

The Veteran underwent another VA examination in November 
2006.  On that occasion, he described his significant history 
of military-related noise exposure, specifically from 
artillery, M1s, and rifles.  He denied the use of hearing 
protection in the military.  The Veteran also reported a 
positive history of post-service occupational noise exposure 
with inconsistent use of hearing protection.  His work 
history following service included jobs as a steel mill 
worker, an atomic submarine contractor, and an electrician.  
He denied a history of any recreational noise exposure.  It 
was noted that the Veteran had a family history of hearing 
loss and vertigo.  Audiological testing revealed normal 
hearing in the left ear through 500 Hertz which then sloped 
to a severe sensorineural hearing loss.  After reviewing the 
claims file and service treatment records, the examiner cited 
the Veteran's occupational noise exposure with employment 
post military, lack of documented hearing loss at service 
discharge, and the Veteran's age (70 years old), and opined 
that the Veteran's current left ear sensorineural hearing 
loss was likely the result of a combination of these factors.  
Therefore, the examiner concluded that the Veteran's left ear 
hearing loss was less likely as not a result of active 
military service.

At his June 2008 and August 2009 hearings, the Veteran 
testified that he did not wear any ear protection in service 
and that his left ear was the closest one to the guns that he 
fired in service.  He asserted that after his time in 
service, he always wore ear protection while working in noisy 
areas as a laborer in construction and as an electrician at a 
steel mill.  However, the Veteran admitted that he did not 
complain of any left ear hearing loss in service, and he 
acknowledged that he did not have any trouble hearing people 
talk when he was firing the guns in service.  He also 
confirmed that he had an infection only in the right ear in 
service, and never in the left ear.

The Board concludes that the medical findings are of greater 
probative value than the Veteran's contentions regarding his 
left ear hearing loss.  The only evidence supporting the 
Veteran's claim consists of his own statements.  In this 
regard, to the extent that the Veteran himself believes that 
there is a medical nexus between his left ear hearing loss 
and his military service, it is now well established that lay 
persons without medical training, such as the Veteran, are 
not competent to opine on matters requiring medical 
expertise, such as the etiology of audiological disabilities.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions); see also see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) 
(noting general competence to testify as to symptoms but not 
to provide medical diagnosis).  In contrast, the November 
2006 VA examiner reviewed the claims file, thoroughly 
interviewed and examined the Veteran, and provided adequate 
reasoning and bases for the opinion that the Veteran's left 
ear hearing loss was not related to his active service.

The Veteran has argued that he should be granted service 
connection for left ear hearing loss because he has already 
been service-connected for his right ear hearing loss.  To 
this end, the Board notes the conclusions of the November 
2006 examiner with regard to the Veteran's diagnosis of mixed 
hearing loss in the right ear.  Specifically, the examiner 
determined that the sensorineural portion of the Veteran's 
right ear hearing loss was less likely a result of military 
service, and the significant infection documented in the 
Veteran's right ear during active service likely contributed 
to the conductive component of his right ear hearing loss.  
As the Veteran himself has acknowledged that he did not have 
any in-service infections in the left ear, the same analysis 
which led to a grant of service connection for right ear 
hearing loss simply cannot be applied to his left ear hearing 
loss.  Furthermore, the November 2006 examiner significantly 
concluded that the sensorineural hearing loss in both of the 
Veteran's ears was less likely related to his military 
service.

Finally, the Veteran's representative has argued that the 
November 2006 VA examination should be rendered invalid 
because the examiner did not sign the examination report.  
The Board is aware that all original examination reports must 
be signed by a physician, unless the examination was 
performed by a clinical or counseling psychologist, dentist, 
audiologist, or optometrist.  Veterans Benefits 
Administration's Adjudication Procedure M21-MR, Part III, 
Subpart iv, Chapter 3, Section D, Subsection (a).  In 
addition, the Board notes that VA medical center examination 
reports transmitted by Compensation and Pension Record 
Interchange (CAPRI) without signatures are acceptable, since 
signed copies are maintained by the Veterans Health 
Administration (VHA).  Id.  In the current case, the November 
2006 VA examination was performed by a clinical audiologist, 
and the examination report was transmitted by CAPRI; 
therefore, the signature requirement was rendered 
unnecessary.

In sum, the Board finds that the preponderance of the 
evidence indicates that the Veteran's left ear hearing loss 
was not present in service or for many years thereafter, and 
has not been shown by competent and probative medical 
evidence to be etiologically related to his active service.  
Accordingly, service connection for left ear hearing loss is 
not warranted on any basis.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim of 
entitlement to an initial compensable disability rating for 
right ear hearing loss.

As outlined above, the most recent VA audiological 
examination report associated with the claims file is dated 
in November 2006, nearly three years ago.  At this November 
2006 examination, the Veteran described the effects of his 
right ear hearing loss on his daily life as consisting of 
increased difficulty with hearing his grandchildren and in 
situations of background noise.  At his June 2008 hearing, 
the Veteran's representative argued that the Veteran's right 
ear hearing loss was getting worse, and the Veteran testified 
that he received hearing aids for both ears in July 2007.  At 
his August 2009 hearing, the Veteran clarified that he had 
received hearing aids for both ears at the time of his 
November 2006 examination.  He described the impact of his 
right ear hearing loss on his daily life as consisting of 
having to turn the television volume up and asking people to 
speak louder.  He also stated that he currently had a problem 
with hearing people on the telephone and in crowded rooms, 
even with his hearing aids in.  The Board notes that this may 
indicate a worsening in the Veteran's right ear hearing loss 
since the time when he first received his hearing aids.

In light of these facts, the Board has determined that a new 
VA audiological examination is warranted in order to fully 
and fairly evaluate the Veteran's claim for entitlement to an 
initial compensable disability rating for right ear hearing 
loss.

Any ongoing relevant VA medical records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain relevant VA treatment records 
dating since November 2006 from the 
Pittsburgh, Pennsylvania VA Healthcare 
System.

2.  Schedule the Veteran for a VA 
audiological examination to determine the 
current nature and severity of his 
service-connected right ear hearing loss.  
The claims file must be provided to and 
be reviewed by the examiner in 
conjunction with the examination.  Any 
tests or studies deemed necessary should 
be conducted, to specifically include 
audiometric testing.  

3.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the Veteran 
and his representative should be 
furnished with a supplemental statement 
of the case and be given the opportunity 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


